Exhibit 10.7.1

 

AMENDMENT TO THE

PHH CORPORATION

RESTRICTED STOCK UNIT AWARD AGREEMENTS

 

THIS AMENDMENT to the PHH Corporation Restricted Stock Unit Award for
                 shares granted to                                         (the
“Grantee”) on June 6, 2012 (the “Award”) is made effective as July 11, 2014.

 

WHEREAS, PHH Corporation, a Maryland Corporation (the “Company”) maintains the
PHH Corporation Amended and Restated 2005 Equity and Incentive Plan (the “2005
EIP”), which was last amended and restated June 17, 2009 and has been amended
once since such date;

 

WHEREAS, the Committee granted the Award to Grantee as evidenced by and subject
to the terms and conditions of the Restricted Stock Unit Award Notice, the
Restricted Stock Unit Award Agreement, and the 2005 EIP; and

 

WHEREAS, the Committee now desires to amend the Award to provide that the
maximum number of shares that can be earned on the achievement of performance
goals will be prorated upon the Grantee’s termination of employment without
cause based on the number of days elapsed in the performance period, but still
subject to vesting based on performance.

 

NOW, THEREFORE, BE IT RESOLVED, that the Committee hereby amends the Award by
adding the following to the end of the existing Section 4 of the Restricted
Stock Unit Award Agreement with respect to the Award:

 

“Notwithstanding the foregoing, upon termination of the Grantee’s employment by
the Company without Cause, the number of Restricted Stock Units subject to this
Award that may vest based on the achievement of the Targeted Performance Levels
will be multiplied by a fraction where the numerator is the number of calendar
days from and including the Grant Date through and including the date of
termination without Cause and the denominator is the total number of calendar
days from and including the Grant Date through and including June 6, 2015 and
the Grantee will not be required to be employed on the Vesting Date to receive
settlement of the Award.

 

For purposes of this Award, “Cause” means any one of the following: (1) a
material failure of the Grantee to substantially perform the Grantee’s duties
with the Company or its Subsidiaries (other than failure resulting from
incapacity due to physical or mental illness); (2) any act of fraud,
misappropriation, dishonesty, embezzlement or similar conduct against, or
relating to the assets of, the Company or its Subsidiaries; (3) conviction (or
plea of nolo contendere) of a felony or any crime involving moral turpitude;
(4) repeated instances of negligence in the performance of the Grantee’s job or
any instance of gross negligence in the performance of the Grantee’s duties as
an employee of the Company or one of its Subsidiaries; (5) any breach by the
Grantee of any fiduciary obligation owed to the Company or any Subsidiary or any
material element of the Company’s Code of Business Ethics and Conduct or other
applicable workplace policies; or (6) failure by the Grantee to perform
Grantee’s job duties for the Company or any Subsidiary to the best of Grantee’s
ability and in accordance with reasonable instructions and directions from the
Board or its designee, and the

 

--------------------------------------------------------------------------------


 

reasonable workplace policies and procedures established by the Company or any
Subsidiary, as applicable, from time to time.”

 

Except as specifically amended hereby, the Award will remain in full force and
effect as prior to this Amendment.

 

IN WITNESS WHEREOF, the Committee has caused this Amendment to be executed this
         day of                   , 2014.

 

 

 

 

PHH CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------